 

 

Case 1:17-cv-08153-LAK Document 82 Filed 08/00/20 Page 1 of 5

U.S. Department of Justice
|

United States Attorney |
Southern District of New York |

 

BY ECF

Hon. Lewis A. Kaplan

United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007

order is modified by making the deadline for
release of the documents October 020 but
otherwise denied.
Re: — Behar v. U.S. Department of Homeland Security, Ig,
Nos. 17 Civ. 8153, 18 Civ. 75]

Dear Judge Kaplan:

I write respectfully on behalf of the U

New York, New York 10007

August 6, 2020

MEMO ENDORSED ~

In view of plaintiffs’ lack of position, application
granted only to the extent that the August 4

86 Chambers Street
|
|
|
|

6 (LAK)

g(7 [20°

S. Secret Service, a component of defendant the

U.S. Department of Homeland Security (the “igovernment”), to request a stay of the Court’s
Order dated August 4, 2020, ECF No. 80 in 1/7 Civ. 8153 (the “August 4 Order”), in this
Freedom of Information Act (“FOIA”) case. [he government respectfully requests a stay of the
August 4 Order for sixty days, or until October 5, 2020, to permit the Acting Solicitor General of

the United States to consider whether to authd

rize appeal of the Order. The government further

requests that if a notice of appeal is filed on or before October 5, the stay continue until the final
disposition of the government’s appeal. In the alternative, we respectfully request that the
August 4 Order be modified to impose a deadline of October 5 rather than August 18 for the

release of documents called for by the Order.

I have conferred with plaintiff's counsel, who

advised me that plaintiff takes no position on the government’s request for a stay.

In the August 4 Order, the Court deni¢
granted plaintiffs cross-motion for summary |

d the government’s motion for summary judgment,
udgment, and directed the government to “produce

the responsive materials to the plaintiff on or before August 18, 2020.”’ Judgment was entered

on August 4. Under 28 U.S.C. § 2107(b) and

Federal Rule of Appellate Procedure 4(a)(1)(B),

the government has sixty days after entry of judgment, or until October 5, 2020 (October 3 being
a Saturday), to file a notice of appeal. Only the Acting Solicitor General can authorize an appeal

by the government. See 28 C.F.R. § 0.20(b).
appeal involves consultation with affected De]
components.

 

The government’s process for consideration of
partment of Justice and other governmental

' As the August 4 Order noted, the Court’s Memorandum Opinion issued on August 15, 2019, ECF No. 49 in 17 Civ.

8153 (“2019 Opinion” or “2019 Mem. Op.”), sustai

ned the Secret Service’s withholding of “names and other

information pertaining to law enforcement personnel.” Mem. Op. at 27. Thus, the government understands the August

4 Order to require disclosure of all records with the
personnel.

exception of any information pertaining to law enforcement
|

 

 
